Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 5/3/2021 does not place the application in condition for allowance.
	The previous art rejections are withdrawn due to Applicant’s amendment and arguments.
	New rejections follow.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 5 recite “a coating layer consisting of LiF” and “a coating layer consisting of Li-3PO4”, respectively. The specification as originally filed does not contain such language. The specification has several instances of descriptions of the coating layer which includes lithium fluoride or lithium phosphate, but no language which is well understood to exclude elements from the coating layer is used. The transitional phrase “including” is known to be synonymous with “comprising”. MPEP §2111.03.I. Further, the data, as exemplified in Table 1 and Table 2, confirm that lithium carbonate and lithium hydroxide are present in the surface layer. Therefore a skilled artisan would not understand Applicant to have possession of the claimed invention as of the effective filing date. Claims 2, 4, 6, and 7 are also rejected based on their respective dependence from claims 1 and 5.
Claims 1, 2, and 4-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” MPEP §2164.01. In examining the claims in light of the supporting disclosure, the Federal Circuit has provided a non-exclusive list of factors to consider in determining whether a disclosure is enabling. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
These factors include, but are not limited to: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
The following is a consideration of all factors in light of the Applicant’s claims and disclosure.
	(A): Claim 1 (5) claims a method comprising a step of coating a surface of the core with a fluoride (phosphate) compound to form a coating layer consisting of LiF (Li3PO4), wherein the LiF (Li3PO4) is a resultant product of a reaction between free lithium and the fluoride (phosphate) compound.
	(B): The invention is a method intended to produce a coating on a surface of a lithium metal composite oxide core by replacing carbonate and/or hydroxide groups on the core by reaction with a compound. 
	(C):  US PGPub 2012/0261610 to Paulsen, US PGPub 2009/0278082 to Takebayashi, and US PGPub 2009/0104532 to Hosoya (all of record) discusses the benefits of reducing lithium hydroxide and lithium fluoride from the surface of lithium metal composite oxides (¶0019, Example 3 of Paulsen; ¶0004, 0005, 0010-0012 of Takebayashi; ¶0052, 0060 of Hosoya). Paulsen reports a process which substantially reduces carbonate content of an oxide core (Table 3.1). Hosoya teaches that fluorine reacts with carbonate or hydroxide groups.
(D):  A skilled artisan would understand that impurities such as carbonate and/or hydroxide groups on a surface of a lithium metal composite oxide core can be chemically replaced to achieve benefits to stability, and that the amount of impurities present can be measured before and after chemical replacement.
(E):  Paulsen teaches that impurities on a lithium metal composite oxide core can be substantially reduced, but some impurities may remain.
(F), (G):  Applicant’s disclosure includes a substantial number of examples in which a lithium metal composite oxide core comprising free lithium has undergone coating with a fluoride or a phosphate compound. The resultant materials are analyzed to determine an amount of impurities by a pH titration (Evaluation Example 1) and by XPS (Evaluation Example 3). Paragraph [0139] of the specification recites: “an amount of the free lithium on the surface of the positive active materials was calculated therefrom, and the results are shown in Table 1 below and FIG. 4.” (emphasis added). The Examples having undergone the coating method have a reduced free lithium content, but such content is still in the range of 1000s of ppm. Paragraph [0148] recites: “XPS was used to measure the amounts of the elements contained in the coating layer of the positive active materials” (emphasis added). Table 2 shows that Examples having undergone the coating method have fluorine or phosphorus, but carbon is still present on a similar order of magnitude as in the uncoated samples. Significant amounts of Ni, Mn, S, and Co are also found. It is not stated if hydrogen from hydroxide groups can be measured by XPS.
(H):  Applicant has provided guidance to produce a material having a surface coating that includes LiF or Li3PO4, but has not made or provided guidance for a person having ordinary skill in the art to make a surface coating that consists of LiF or Li3PO4, and thus excludes other groups such as carbonate, or Ni, Mn, S, and Co. A skilled artisan would have to undergo undue experimentation to make and use the invention. Therefore, the disclosure does not enable the claimed method comprising coating a surface of the core with a fluoride (phosphate) compound to form a coating layer consisting of LiF (Li3-PO4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 4-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/               Primary Examiner, Art Unit 1726